Citation Nr: 0711025	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-41 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968 and from March 1977 to February 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In December 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Board hearing at 
the RO.  At that time, the veteran submitted additional 
evidence with a waiver of initial RO review.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes a discrepancy in the 
veteran's service personnel records.  The DD Form 214 from 
the National Personnel Records Center (NPRC) reflects service 
in Thailand from June 1967 to August 1968 and no award of the 
Combat Infantryman Badge.  Similarly, the DA Form 20 from the 
NPRC reflects service in Thailand from August 1967 to 
September 1968.  However, the NGB Form 22, which appears to 
be from the Michigan State Adjutant General, reflects the 
award of the Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, and Combat Infantryman Badge.  There is no DD 
Form 215 reflecting any official corrections to the DD Form 
214 regarding the above awards or service in Vietnam.  
However, in an October 2004 correspondence, the veteran 
stated that he had been awarded the Combat Infantryman Badge 
but was still waiting for confirmation from military records.

The Board also observes that further development is required 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and implemented at 38 C.F.R. § 3.159 (2006).  In the present 
appeal, the veteran was not provided with proper notice of 
the type of information and evidence needed to substantiate 
his claims for service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to substantiate a claim for service 
connection.  The letter should also 
indicate which portion of the evidence, if 
any, is to be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  Lastly, the letter 
should request that the veteran provide 
any evidence in his possession that 
pertains to his claims.

2.  Contact the appropriate organizations, 
to include the NPRC, Michigan State 
Adjutant General, Department of Army, and 
Department of Defense, to clarify the 
veteran's duty locations and any medals 
and badges awarded for his first period of 
service from November 1966 to September 
1968.  Each organization should be 
provided with a copy of the veteran's DD 
Form 214, DA Form 20, and NGB Form 22 and 
asked to reconcile the discrepancy in the 
medals and badges awarded, providing any 
additional service personnel records as 
supporting evidence.  If the organization 
is unable to provide such reconciliation, 
it should so state in a response.

3.  Readjudicate the claims.  This review 
should include consideration of all 
additional evidence added to the record 
since the issuance of the August 2006 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be issued a SSOC and given an 
opportunity to respond before the case is 
returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



